1. The first request was, in effect, a request for the Court to rule that the defendant was not responsible for prosecuting the plaintiff for theft, if he believed the plaintiff guilty, without regard to the grounds of the belief or the manner in which it was formed. The belief may have been one which no fair mind would come to, — it may have been the offspring of pure carelessness, credulity, suspicion, or of a malevolence blinding the reason, — yet, according to the rule stated in the request, it should be a defence to the action. It seems manifest that, under such a rule, there would be no proper security from false accusations and arrests. The court instructed the jury that the belief, to operate as a defence, must be an honest and reasonable belief, and not the defendant's mere belief arising from some mental peculiarity and error of the defendant himself. We think this ruling was sufficiently favorable to the defendant, and that the Court committed no error in refusing to rule as requested.
2. The second request, though in different words, was in substance the same as the first, and was, we think, properly refused.
3. As to the defendant's third request, the Court instructed the jury that both malice and want of probable cause must be proved, to the satisfaction of the jury, before a verdict should be returned for the plaintiff, yet that it was their right (if the circumstances of the case warranted this inference, in their judgment) to infer the existence of malice from the want of probable cause. This ruling was in accordance with the best authorities, and, as we think, was correct.
Exceptions overruled. *Page 364